Title: From John Adams to William Tudor, Sr., 25 February 1818
From: Adams, John
To: Tudor, William, Sr.


				
					Dear Sir
					Quincy Feb. 25. 1818
				
				As Mr Wirt has filled my head with James Otis; and as I am well informed that The Honourable Mr Benjamin Austin alias Honestus alias Old South alias Old North alias Politicastor roundly asserts that Mr “Otis had no Patriotism”; and that “he acted only from Revenge of his Fathers disapointment of a Seat on the Superior Bench” I will tell you a Story which may make you laugh, if it should not happen to melt you into Tears.Otis belonged to a Clubb, who met on Evenings, of which Clubb William Molineux whose Character you know very well was a Member. Molineux had a Petition before the Legislature which did not Succed to his Wishes and he became for several Evening Sour and wearied the Company with his Complaints of Services, Losses Sacrifices &c and “that a Man who has behaved as I have should be treated as I am is intolerable” &c. Otis had Said Nothing but the Company were disgusted and out of Patience, when Otis rose from his Seat and Said “come come will, quit this Subject and let Us enjoy Ourselves. I also have a List of Grievances. will you hear it?” The Clubb expected Some Fun and all cried out “Aye! Aye! Let Us hear Your List.”“Well then Will, in the first Place I resigned the Office of Advocate General which I held from the Crown which produced me, how much, do you think?” “A great deal, no doubt” Said Molineux. Shall “We Say two hundred Sterling a Year”? “Aye more I believe” Said Molineux. “Well let it be 200. that for ten Years is two thousand. In the next place I have been obliged to relinquish the greatest Part of my Buisness at the Barr. Will you Set that at 200 more”? Oh I believe it much more than that. “Well let it be 200. This for ten Years makes two thousand. You allow then I have lost 4000 £. Sterling” Aye and more too, Said Molineux.“In the next place I have lost an hundred Friends among whom were the Men of the first Rank Fortune and Power in the Province” “At what Price will you estimate them?” “Damn them Said Molinex.” “at nothing.” “You are better without them than with them.” A loud laugh. Be it So Said Otis.“In the next place I have made a thousand Ennemies among whom are all the Government of the Province and the Nation. What do you think of this Item?” That is as it may happen Said Molineux.“In the next Place. You know I love Pleasure But I have renouncd all Amusement for ten Years. What is that Worth to a Man of Pleasure?” No great matter, Said Molineux, You have made Politicks your Amusement. A hearty laugh.In the next Place I have ruined as fine health and as good a Constitution of Body as Nature ever gave to Man. That is Melancholly indeed Said Molinex. There is nothing to be Said upon that Point.“Once more,” Said Otis, holding his head down before Molineux Look upon this head! (Where was a Scarr in which a Man might bury his finger) What do you think of this? And what is worse my Friends think I have a monstrous Crack in my Scull. This made all the company very grave and look very Solemn But Otis Setting up a laugh and with a gay countenance Said to Molineux “Now Willy, my Advice to You is to Say no more about your Grievances; for You and I had better put up our accounts of Profit and loss in our Pocketts and Say no more about them, lest the World Should laugh at Us.”This whimsical Dialogue put all the Company and Molineux himself into good humour, and they passed the rest of the Evening in joyous Conviviality.It is provoking and it is astonishing and it is mortifying and it is humiliating to See, how Calumny Sticks, and is transmitted from age to age. Mr Austin is one of the last Men I Should have expected to have Swallowed that Execrable Lie, that Otis had no Patriotism The Father was refused an Office worth 1200 Old Tenor or about 120 £. Sterling and the Refusal was no loss for his Practice at the Bar was worth much more for Colonel Otis was a Lawyer in profitable Practice and his Seat in the Legislature gave him more Power and more honour; for this Refusal the Son, resign’d an Office which he held from the Crown, worth twice the Sum. The Son must have been a most dutiful and affectionate Child to the Father. Or rather, most enthusiastically and frenzically affectionate.I have been young and now am Old, and I solemnly Say, I have never known a Man whose Love of his Country was more ardent or Sincere; never one, who Suffered So much; never one whose Services for any ten years of his Life, were So important and essential to the Cause of his Country as those of Mr Otis from 1760 to 1770.The Truth is he was an honest Man and a thorough taught Lawyer. He was called upon in his Official Capacity as Advocate General by the Custom house Officers to argue their Cause in favour of Writts of Assistants. These Writts he knew to be illegal, unconstitutional destructive of the Liberties of his Country; a base Instrument of arbitrary Power, and intended as an entering Wedge to introduce unlimited Taxation and Legislation by Authority of Parliament. He therefore Scorned to prostitute his Honour And his Conscience, by becoming a Tool. And he Scorned to hold an Office which could compell him or tempt him to be one. He therefore resigned it. He foresaw as every other enlightened Man foresaw a tremendous Storm coming upon his Country and determined to run all risques, and Share the Fate of the Ship, after exerting all his Energies to Save her, if possible. At the Solicitation of Boston and Salem he accordingly embarked and Accepted the command.To attribute to Such a Character Sinister or trivial Motives is ridiculous.You and Mr Wirt have “brought the old Man out” and I fear he will never be driven in again till he falls into the Grave
				
					John Adams
				
				
			